Montreal, May 30, 2013 Daniel L. Gordon Securities and Exchange Commission Division of Corporation finance Dear Mr. Gordon, This letter is in response to your letter dated March 4, 2013 in regard to our form 10-K for the fiscal year ended May 31, 2012. Form 10 K for the fiscal year ended May 31, 2012 filed August 29, 2012 1. Management Discussion and Analysis of Financial Condition and Results of Operations, page 8 A description that includes the rate of negative cash flow and the period of time that available cash can sustain current operations will be incorporated in future periodic reports. 2. Report of Independent Registered Public Accounting Firm, page 13 An amended Form 10 K will be filed on the week of May 13, 2013, including a revised auditors’ report covering all relevant periods. 3. Statements of Cash Flows, page 17 We have corrected the presentation of the conversion of debt to equity. The conversion of debt to equity is no longer presented in financing activities as it is a non cash item. Please see the attached schedule detailing page where you may see how the conversion of debt to equity is now presented in the revised Statements of Cash Flows. 4. We have provided a reconciliation of the proceeds of loans payable as now shown in the revised Statements of Cash Flows. Please see attached page where you may see reconciliation of Proceeds of loans payable in a revised Statements of Cash Flows. Please see attached schedule detailing the conversion of the indebtedness owed to Mr. Langlais and how it is now considered in the revised Statements of Cash Flows. Form 10-Q/A-2 for the period ended November 30, 2012 Statements of Cash Flows, page 6 The conversion of accounts payable into note payable is no longer presented in financing activities since it is a non cash item. Please see the attached schedule detailing the conversion of debt to equity and how it is now considered in the revised Statements of Cash Flows. The company acknowledge that: The company is responsible for the adequacy and accuracy of the disclosure in the filings; Staffs comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. MICHEL ST-PIERRE Michel St-Pierre CFO Wiless Controls Inc. Non cash Cashflow item variation Accrued Liabilities Balance May 31, 2011 Plus new Accounts payable & accrued exp Less conversion into shares Capex accr. Int. JP Langlais Balance May 31, 2012 Non cash Cashflow item variation Proceeds (repayment) loans Balance May 31, 2011 Plus new loans Asher Capex Dt Crystal Less conversion into shares Capex Dt Crystal Balance May 31, 2012 Non cash Cashflow item variation Common stock + PAIC Balance May 31, 2011 Plus JP Langlais Capex accr. Int. Capex Dt Crystal Balance May 31, 2012 Non cash Cashflow item variation Accrued Liabilities Balance May 31, 2012 Plus new Accounts payable & accrued exp Plus transfer to Note Payable JP Langlais Plus conversion into shares Viper Enterprises Willow Cove Emerging Growth LLC Balance November 30, 2012 Non cash Cashflow item variation Proceeds (repayment) loans Balance May 31, 2012 Plus new loans M. St-Pierre Plus transfer from Accrued Liabilities JP Langlais Balance November 30, 2012 Non cash Cashflow item variation Common stock + PAIC Balance May 31, 2012 Plus Viper Enterprises Willow Cove Emerging GrowthLLC Balance November 30, 2012
